Order entered October 5, 2016




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-16-00347-CV

                         IN THE INTEREST OF K.T.B., A CHILD


                     On Appeal from the 330th Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. DF-16-00897

                                          ORDER
                        Before Justices Francis, Stoddart, and Schenck

       The above case has been set for submission on appeal. According to appellee’s brief, a

Missouri trial court entered a temporary order regarding possession, access, and conservatorship

of K.T.B. We ORDER appellant to prepare, certify, and file in this Court no later than October

20, 2016, a supplement to the clerk’s record containing all outstanding orders regardless of

where entered regarding possession, access, and conservatorship of K.T.B.


                                                     /s/   MOLLY FRANCIS
                                                           PRESIDING JUSTICE